Citation Nr: 0947558	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDING OF FACT

The Veteran does not have hearing loss according to VA rating 
criteria.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

For purposes of applying the laws administered by VA, 
"impaired hearing" will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Moreover, in Hensley it was indicated that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. 

The Veteran stated in support of these claims that her 
hearing was damaged due to her time in service, particularly 
due to an improvised explosive device (IED) that exploded 
about 5 to 10 feet away from her right ear in May 2004, in 
addition to other excessive military noise exposure from 
working and training as a drill sergeant on rifle, machine 
gun, grenade, and SAW ranges.  

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent as military 
police in service.  In this case, the Board concedes that the 
Veteran was exposed to loud noise during her service.  This 
is not at issue. 

The service treatment records (STRs) indicate normal hearing 
upon enlistment, but do reflect occasional findings 
indicating clinical hearing loss per Hensley with respect to 
the left ear beginning in June 2000, and with respect to the 
right ear beginning in April 2001.  The STRs also indicate a 
complaint in May 2004 of muffled hearing in the right ear 
secondary to an IED explosion.

Following separation from active service, the Veteran was 
afforded VA audiological examinations in June 2005, May 2006, 
and February 2007.  On all three occasions, the Veteran's 
hearing was within "normal" limits for VA compensation 
purposes and did not meet the criteria for impaired hearing 
loss under 38 C.F.R. § 3.385.  

The first VA audiological evaluation was performed in June 
2005.  The Veteran reported hearing loss bilaterally since 
May 2004 when an IED exploded about 5 to 10 feet from her.  
She reported working around gunfire throughout her 30 years 
in service with hearing protection.  The Veteran denied a 
history of any civilian occupational noise exposure or 
recreational noise exposure.  The examiner's findings 
indicated hearing within normal limits (as measured by the VA 
standards stated above and explained in 38 C.F.R. § 3.385).  
The examining audiologist noted that the Veteran had normal 
hearing in both ears for adjudication purposes and speech 
recognition abilities were excellent for both ears.  The 
audiologist stated that it should be noted that the Veteran 
had a mild loss found at 1500 Hertz, 3000 Hertz (30 decibels) 
and 8000 Hertz (40 decibels) for the left ear.  

The second VA audiological examination was performed in May 
2006.  The Veteran complained of difficulties with hearing in 
both ears since the 1980s.  She reported a significant 30 
year history of military noise exposure with intermittent 
benefit of hearing protection.  She reported serving in the 
military police as a drill sergeant with exposure to firing 
ranges, artillery, gunfire, and engines.  She stated that the 
Humvee she drove in Iraq had a 50 caliber gun firing above 
her head.  The examiner's findings indicated hearing within 
normal limits (as measured by the VA standards stated above 
and explained in 38 C.F.R. § 3.385).  The examiner noted that 
testing indicated normal hearing from 250 Hertz to 8000 Hertz 
in the right hear with no threshold exceeding 25 decibels 
hearing loss, while hearing thresholds in the left ear were 
normal from 250 Hertz to 2000 Hertz, falling to a mild 
sensorineural hearing loss at 3000 Hertz, and returning to 
the normal range at 4000 Hertz and above.

The examining audiologist stated that the Veteran's hearing 
is normal for adjudication purposes, noting a hearing 
threshold shift within the normal range during service.  
Additionally, otoacoustic emissions showed outer hair cell 
hearing nerve damage in the right ear consistent with a 
complaint of poorer hearing.  The examiner opined that it is 
more likely than not that changes in hearing sensitivity 
during military service are related to military acoustic 
trauma.

The third VA audiological examination was performed in 
February 2007.  The Veteran reported that she had difficulty 
understanding conversational speech during lectures, in 
meeting rooms, in the gym where she teaches, and in other 
noisy listening situations.  The examiner found that, from 
the 500 to 4000 Hertz frequency range, the Veteran has 
hearing within normal limits bilaterally.  The examiner noted 
that there had not been any significant change in hearing 
since the May 2006 VA examination.

The Board finds that these examinations are entitled to great 
probative weight, as they took into account all of the 
evidence and the Veteran's reported history, and provide 
evidence against this claim.

The Board finds that there is no evidence of current 
disability in either ear for VA compensation purposes, and 
thus the claim must fail.  Indeed, in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating that 
that the Veteran does not have hearing loss as measured by VA 
standards.  The Board must find that the service and post-
service medical record outweigh the Veteran's lay contention 
that she has hearing loss as the result of her service. 

It is important for the Veteran to understand that the Board 
is not disputing the fact that she may have undergone some 
hearing loss due to her service.  However, while the Veteran 
may have undergone hearing loss because of service, her 
hearing at this time is still within normal limits.  If the 
Veteran's hearing worsens over time, the Veteran may wish to 
resubmit her claim. 

In denying the claim, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran was 
afforded VA examinations in June 2005, May 2006, and February 
2007.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


